DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2020/0361741. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 4/15/2020.		
Claim(s) 1-20 is/are pending.

Allowable Subject Matter
I. Claims 1-20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	Independent Claim 1 and Claim 10 recite inter alia “a nanofiber assembly comprising a first substrate, a second substrate, and a nanofiber structure [comprising a plurality of nanofibers] between the first substrate and the second substrate.” As described in the Specification, this might be thought of as an intermediate material/composition/article in a process of transferring a nanotube/nanofiber structure (forest, array, etc.) from one substrate to another. See (S. 4: [0060] et seq.). In general, this concept is known in the prior art. Ping, et al., Clean, fast and scalable transfer of ultrathin/patterned vertically-alinged carbon nanotube arrays, Carbon 2018; 133: 275-282 (hereinafter “Ping at __”) is made of record. Ping teaches a nanofiber/nanotube assembly between two substrates, and transferring from one substrate to another. See (Ping at 277, col. 1 - “there are only two steps involved in the whole process: pressing and lifing;” Fig. 1; passim). The process of Ping is carried out manually as evidenced by the online video accompanying the article, i.e. Ping does not appear to teach the take-up spools and housing, as claimed. 
	A number of references in the carbon nanotube film/yarn contain elements of the claim; specifically, the various take-up spools. US 2016/0145105 to Inoue, et al. is one such reference. Figure 7 of Inoue is reproduced below:

    PNG
    media_image1.png
    538
    774
    media_image1.png
    Greyscale


Inoue teaches what might be construed as supply spools 21, 22, and 23; take-up spools 51 and 53; and a nanofiber assembly comprising a first substrate, a second substrate and nanofiber assembly between the two substrates. However, what would be construed as the claimed nanofiber assembly only exists between heater 34 and product collecting stand 52 in Inoue. Stated differently, the nanofiber assembly is not wrapped around a supply spool as required by Claim 1. Similarly the method steps recited Claim 10 are not taught by Inoue. Other observations exist, for example the lack of a housing as claimed, etc.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, generally showing various nanotube/nanofiber film/yarn processes and apparatus:
US 2008/0170982 to Zhang, et al. 
US 2012/0100203 to Fang, et al. 
US 2007/0237959 to Lemaire, et al.
US 2008/0018012 to Lemaire, et al.
US 2015/0013896 to Zhang, et al. 
US 2018/0363237 to Huynh, et al.
US 2010/0310809 Jiang, et al.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736